DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

December 11, 2015

FROM:

Vikki Wachino
Director
Center for Medicaid and CHIP Services

SUBJECT: 2016 Updates to the Child and Adult Core Health Care Quality Measurement Sets

This informational bulletin describes the 2016 updates to the core set of children’s health care quality
measures for Medicaid and the Children’s Health Insurance Program (CHIP) (Child Core Set) and the
core set of health care quality measures for adults enrolled in Medicaid (Adult Core Set).
Background
The Center for Medicaid and CHIP Services (CMCS) has worked with stakeholders to identify two
core sets of health care quality measures that can be used to assess the quality of health care provided
to children and adults enrolled in Medicaid and CHIP (see http://www.medicaid.gov/medicaid-chipprogram-information/by-topics/quality-of-care/quality-of-care-–-performance-measurement.html).
The core sets are tools states can use to monitor and improve the quality of health care provided to
Medicaid and CHIP enrollees. The goals of this effort are to:
•
•

Encourage national reporting by states on a uniform set of measures; and
Support states in using these measures to drive quality improvement.

Part of implementing an effective “quality measures reporting program” is to periodically reassess the
measures that comprise it since many factors, such as changes in clinical guidelines and experiences
with reporting and performance rates, may warrant modifying the measure set. In addition, CMCS
continues to prioritize working with federal partners to promote quality measurement alignment
across programs (e.g., Meaningful Use, Hospital Inpatient Quality Reporting Program, Physician
Quality Reporting System) recognizing that this reduces burden on states reporting data to multiple
programs and helps to drive quality improvement across payers and programs.
For the 2016 updates to the Child and Adult Core Sets, CMCS, once again, worked with the National
Quality Forum’s (NQF) Measure Applications Partnership (MAP), 1 a public-private partnership that
reviews measures for potential use in federal public reporting, to review and identify ways to
improve the core sets. Collaborating with NQF’s MAP process for core set updates promotes measure
alignment across CMS since NQF also reviews measures for other CMS reporting programs.

1

http://www.qualityforum.org/Setting_Priorities/Partnership/Measure_Applications_Partnership.aspx

CMCS Informational Bulletin – Page 2
CMCS is encouraged by state reporting on the core measures. For the Child Core Set, fifty states and
the District of Columbia voluntarily reported, for federal fiscal year (FFY) 2014, a median of 16
measures. For the Adult Core Set, 34 states reported a median of 17 measures in FFY 2014.
Additional information on state reporting and performance on each core set can be found in the
forthcoming respective 2015 Annual Report on the Quality of Care for Children in Medicaid and
CHIP and the 2015 Annual Report on the Quality of Care for Adults Enrolled in Medicaid . CMCS
looks forward to working with states on the core measures reporting for FFY 2015.
2016 Child Core Set
Since the release of the initial Child Core Set in 2011, CMCS has collaborated with state Medicaid
and CHIP agencies to voluntarily collect, report, and use the measures to drive quality improvements.
Section 1139A of the Social Security Act, as amended by Section 401(a) of the Children’s Health
Insurance Reauthorization Act (CHIPRA) of 2009, provides that, beginning annually in January
2013, the Secretary shall publish recommended changes to the core measures. 2
For the 2016 Child Core Set update, CMCS will add two measures:
• Use of Multiple Concurrent Antipsychotics in Children and Adolescents 3
• Audio logical Evaluation no later than 3 months of age 4
The addition of these two measures allows CMCS to expand the measurement of quality of care for
two populations – children prescribed psychotropic drugs and children at-risk of hearing problems.
CMCS also is engaged in a pilot of a reporting process for the child version of the hospital Consumer
Assessment of Healthcare Providers and Systems survey (Child HCAHPS) 5 in order to determine
whether or not to include HCAHPS in a future Child Core Set. This measure was recommended by
the 2014 MAP to help address gaps noted in the measure set in three areas: inpatient care; patient
experience; and care coordination. Additional information about the 2015 Child Core Set MAP
review process and their recommendations to CMCS can be found at: http://medicaid.gov/medicaidchip-program-information/by-topics/quality-of-care/chipra-initial-core-set-of-childrens-health-carequality-measures.html.
2016 Adult Core Set
In January 2012, CMCS released its initial Adult Core Set. Section 1139B of the Social Security Act,
as amended by Section 2701 of the Affordable Care Act, notes that the Secretary shall issue updates
to the Adult Core Set beginning in January 2014 and annually thereafter. 6, 7
2

The first update was issued via a State Health Official Letter “2013 Children’s Core Set of Health Care Quality
Measures,” SHO #13-002. http://www.medicaid.gov/Federal-Policy-Guidance/downloads/SHO-13-002.pdf . The 2014
update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health Care Quality
Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf as was the “2015
Updates to the Child and Adult Health Care Quality Measurements Sets.” http://www.medicaid.gov/federal-policyguidance/downloads/cib-12-30-2014.pdf
3
Measure steward: AHRQ-CMS CHIPRA National Collaborative for Innovation in Quality Measurement (NCINQ), Not
NQF Endorsed
4
Measure steward: Centers for Disease Control and Prevention, NQF #1360
5
Measure steward: Center for Quality Improvement and Patient Safety-Agency for Healthcare Research and Quality,
NQF#2548
6
The first update was issued via a CMCS Informational Bulletin “2014 Updates to the Child and Adult Core Health Care
Quality Measurement Sets.” http://medicaid.gov/Federal-Policy-Guidance/Downloads/CIB-12-19-13.pdf

CMCS Informational Bulletin – Page 3

For the 2016 Adult Core Set update, CMCS will add two measures:
• Use of Opioids from Multiple Providers at High Dosage in Persons Without Cancer: Opioid
High Dosage 8
• Diabetes Screening for People With Schizophrenia or Bipolar Disorder Who Are Using
Antipsychotic Medications 9
The addition of these two measures allows CMCS and states to expand the measurement of quality of
care in Medicaid for two population groups – adults with substance use disorders and/or mental
health disorders. Additional information about the 2015 Adult Core Set MAP review process and
their recommendations to CMCS can be found at: http://www.medicaid.gov/Medicaid-CHIPProgram-Information/By-Topics/Quality-of-Care/Adult-Health-Care-Quality-Measures.html
Next Steps
The 2016 updates to the Core Sets will take effect in the FFY 2016 reporting cycle, which will begin
no later than December 2016. To support states in making these changes, CMCS will release updated
technical specifications for both Core Sets in spring 2016 and make them available at:
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-of-Care/Qualityof-Care.html. States with questions or that need further assistance with reporting and quality
improvement regarding the Child and Adult Core Sets can submit questions or requests to:
MACQualityTA@cms.hhs.gov.
If you have questions about this bulletin, please contact Marsha Lillie-Blanton, Children and Adults
Health Programs Group, at marsha.lillie-blanton@cms.hhs.gov.

7

The second update was issued via a CMCS Informational Bulletin “2015 Updates to the Child and Adult Core Health
Care Quality Measurement Sets.”http://www.medicaid.gov/federal-policy-guidance/downloads/cib-12-30-2014.pdf
8
Measure steward: Pharmacy Quality Alliance, Not NQF Endorsed
9
Measure steward: NCQA, NQF #1932

